Citation Nr: 1454036	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a prostate disability. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut that denied the benefits sought on appeal.

The Veteran testified before the undersigned at a May 2009 hearing at the Board. A transcript of that hearing is in the claims file.

The Board issued a January 2012 decision that, in pertinent part, dismissed the appeal of the prostate claim and denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Veteran elected to have the prior decision on the noted issues vacated and a new decision issued in its place.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In subsequent correspondence, the Veteran requested another hearing via video conference.  A hearing was scheduled in November 2012, but the Veteran's representative asked that the hearing be postponed, because he had not had the opportunity to review the claims file; the undersigned was also unavailable to conduct the hearing.  The motion to reschedule is granted.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a videoconference hearing before the undersigned.  It should be noted that the Veteran now resides within the jurisdiction of the Nashville, Tennessee, VA RO. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

